Citation Nr: 0920811	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  01-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for gynecological 
disorders.

3.  Entitlement to service connection for fibrocystic breast 
disease.

4.  Entitlement to service connection for the residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for gynecological problems (mild chronic 
cervicitis, uterine fibroid, status post total abdominal 
hysterectomy), fibrocystic breast disease, bilateral pes 
planus, and residuals of a right ankle sprain.  The Veteran 
disagreed with the denials of service connection for these 
conditions. 

In August 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

In April 2005 the Board rendered a decision on the Veteran's 
claim.  In January 2007 the United States Court of Appeals 
for Veterans Claims (Court) remanded the case for VA to 
provide additional notice to the Veteran.  This notice was 
provided to the Veteran in a letter dated July 2008.  
However, no additional evidence was submitted.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is congenital in 
nature and it is not related to service or to any service-
connected disability.

2.  The Veteran's current gynecological disorders (including 
uterine fibroids and a total abdominal hysterectomy that was 
performed in September 2000) were manifested many years after 
service and have not been shown to be related to her active 
service or to any aspect therein.

3.  The Veteran's current fibrocystic breast disease was 
manifested many years after service and it is not related to 
service.  

4.  The Veteran's claimed residuals of a right ankle sprain 
are not shown at present.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
4.9 (2008).

2.  Gynecological disorders (including uterine fibroids and a 
total abdominal hysterectomy that was performed in September 
2000) were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  Fibrocystic breast disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Claimed residuals of a right ankle sprain were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial 
unfavorable decision regarding the claims on appeal was on 
November 7, 2000, that is, before the VCAA's enactment on 
November 9, 2000.  Nevertheless, the Veteran was provided the 
required notice in letters dated May 2003, September 2003, 
and July 2008.  Her claims were readjudicated several times 
after notice was provided, most recently in an October 2008 
supplemental statement of the case (SSOC).  

To the extent that notice concerning the criteria for 
secondary service connection was not properly provided in any 
of the RO's letters, the Board notes that there is no 
prejudice to the appellant.  The supplemental statement of 
the case dated in August 2003 included the criteria for 
secondary service connection and explained why service 
connection based on a secondary service connection theory was 
not warranted.  Moreover, the July 2008 letter from the RO 
indicated that she could provide additional medical evidence 
from any source, VA or non-VA, showing a relationship between 
her claimed pes planus and service-connected disabilities or 
provide any necessary information or authorization forms that 
would allow VA to try and obtain the records for her.  
Accordingly, a reasonable person would be expected to 
understand what was required to substantiate a claim based on 
a secondary service connection theory.   

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This notice was provided to the 
Veteran in the July 2008 letter and the claims were 
readjudicated in the October 2008 SSOC. 

The VA has undertaken all reasonable efforts to assist the 
Veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Veteran has been accorded 
Compensation and Pension examinations with respect to her 
claims for service connection.  The Board finds that the VA 
has satisfied both the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

As noted in the introduction section above, in April 2005 the 
Board rendered a decision on the Veteran's claim.  In January 
2007 the Court remanded the case for VA to provide additional 
notice to the Veteran.  Specifically, the January 2007 Court 
order remanded the case so that notice to the Veteran 
pursuant to 38 C.F.R. § 3.103(c)(2) could be provided to the 
Veteran on the grounds that VA hearing personnel failed to 
suggest to the Veteran "submission of evidence overlooked 
and which would be of advantage to the claimant's position."  
This notice was provided to the Veteran in a letter dated 
July 2008.  However, no additional evidence was submitted.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
However, none of the disabilities claimed by the Veteran are 
any of the diseases specified in the controlling law and 
regulations.  

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

A.  Pes planus

The Veteran contends that she had flat feet or painful feet 
in active service.  In the alternative, she contends that her 
current bilateral pes planus is secondary to a service-
connected low back disability.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran's service treatment records do not support her 
contention of having first developed pes planus in service.  
While her service medical records are replete with numerous 
other orthopedic problems, including low back pain that 
resulted in several profile restrictions, there is no 
reference to pes planus in service.  Indeed, at separation, 
she denied having had any foot trouble, and the accompanying 
physical examination report from August 1991 did not describe 
any pes planus.  Accordingly, the Board finds that the 
contemporaneous service treatment records, which include no 
references to complaints or treatment for pes planus in 
service, to outweigh the Veteran's statements many years 
after service that she had pain and throbbing in her feet in 
service that was attributed to pes planus.  

On a preoperative consultation report from September 2000 (in 
connection with a hysterectomy), the Veteran reported that 
pain from her left foot had required her to shift weight to 
the right foot, thus causing bilateral foot pain and 
swelling.

More recent VA medical records include the Veteran's 
complaints of burning sensation in her feet since January 
2002.

In March 2003, a VA Compensation and Pension examination of 
the Veteran was conducted.  After full examination she was 
diagnosed with minimal pes planus that was congenital; 
significantly, the examiner opined that the pes planus was 
not related to the service-connected back condition.

The available competent evidence demonstrates that the 
Veteran's pes planus is congenital in nature.  Congenital or 
developmental defects are not considered diseases or injuries 
for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2008).  There is no evidence of a 
superimposed injury or disease in service.  

Moreover, there is no evidence that her congenital pes planus 
was first manifested or incurred during her active service.  
The Board specifically found that the service treatment 
records, which were negative for treatment or complaints of 
pes planus, outweighed the Veteran's statements that she had 
pes planus in service.  The Board notes that the Veteran 
reported that she had symptoms of pain and throbbing in her 
feet in service and that she was provided with orthotics for 
those symptoms of pes planus after her discharge from 
service.  Although a chronic condition was not present in 
service, the Veteran's complaints of continuity of 
symptomatology must be addressed.  While she reported that 
her symptoms continued after service and eventually resulted 
in her seeking treatment and orthotics for what was diagnosed 
as pes planus, there is no competent evidence indicating that 
the symptoms associated with currently diagnosed pes planus 
are related to the symptoms she reportedly had in service and 
after service.  The Board has considered whether another VA 
examination is warranted as the examiner in March 2003 did 
not address whether current pes planus was incurred in 
service.  However, the Board finds that another examination 
or supplementary report is not warranted as there is no 
competent evidence indicating that current pes planus may be 
related to service or the complaints she now reports were 
present in service and thereafter.  Moreover, the evidence of 
record, which shows no indication that current pes planus may 
be related to service, is sufficient to decide the claim.  

And finally, there is in fact a clear medical opinion that 
rejects the allegation of any relationship between the 
Veteran's service-connected low back disability and her pes 
planus.  To the extent that the Veteran personally contends 
that her service-connected low back disability has caused or 
aggravated her bilateral pes planus, the Board notes that the 
Veteran is a lay person and thus does not possess the 
requisite medical expertise to render an opinion on a matter 
requiring knowledge of medical principles.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the weight of the credible evidence demonstrates that 
bilateral pes planus was not incurred in active service, or 
related to any incident therein, such as another service-
connected disability.  As the preponderance of the evidence 
is against her claim, the "benefit-of-the-doubt" rule is 
not applicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Gynecological disorders

The Veteran contends, and has testified, that she first 
developed cramps and pelvic inflammatory disease while in 
service; she also has reported having had an abnormal pap 
smear in service.  She has stated that after service, she 
continued to have problems, including abnormal pap smears 
that diagnosed dysplasia.

Service treatment records show the presence of gardnerella 
vaginalis on cytological examination in February 1986.  The 
records also show treatment for a uterine infection in 
February 1986, which resolved within several weeks.  Into 
February 1986, pap smears had all been normal; her 
gynecological examination at that time was also normal.  She 
was seen for pelvic inflammatory disease in February 1987.  
She was also treated for cervicitis and bacterial vaginosis 
in July 1987.  A pregnancy was followed in 1988 and 1989; 
there are references to a slight serosanguinous discharge in 
February 1989.  After a pap smear from August 1989 showed a 
staph infection, she was assessed with pelvic inflammatory 
disease.  In October 1990, her gynecological examination 
revealed no other gynecological abnormalities.  A cytological 
report identified gardnerella; otherwise, the examination was 
within normal limits.  A December 1990 pap smear was also 
within normal limits, except for the presence of gardnerella.  
On her separation examination from August 1991, there were no 
pelvic abnormalities.  On the accompanying separation medical 
history report, she denied having been treated for a "female 
disorder."      

Post-service medical records show that the Veteran was 
treated for pelvic inflammatory disease (without evidence of 
peritonitis) in April 1996.  In July 1996, she was treated 
for a trichomonas infection.  Pap smears from June 1997 and 
July 1998 identified a dysplastic process.  Colposcopic 
examination in November 1997 also showed dysplasia of the 
cervix.  There also was evidence of mild dysplasia on a pap 
smear in February 1998.  A January 1999 pathological report 
identified acute endocervicitis and squamous metaplasia.  In 
April 1999, she was seen for cervical and vaginal cytology 
that represented reactive cellular changes probably related 
to inflammation.  In May 2000, she was diagnosed with mild 
dysplasia on colposcopic examination.  In June 2000, testing 
revealed a mass on the left side of the uterus; subsequent 
diagnoses included uterine fibroids and chronic pelvic pain.  
A September 2000 preoperative consultation report noted that 
the Veteran had had a history of abdominal pain and abnormal 
pap smears in service.  In September 2000, she underwent a 
total abdominal hysterectomy.

In January 2002, the Veteran underwent a VA gynecological 
conditions examination.  The examiner thoroughly discussed 
the Veteran's medical history (including dysmenorrheal and 
menarche prior to service, a 1993 diagnosis of chlamydia and 
trichomonas, abnormal pap smears starting in 1996, a 
September 2000 total abdominal hysterectomy for 
dysmenorrheal, heavy menses, back pain, and left lower 
quadrant pain, recent findings of a mass within the uterus 
consistent with diatomaceous and leiomyoma, and a history of 
fibrocystic breast disease).  The examiner stated that the 
lower abdominal pain that had preceded the hysterectomy was 
more likely musculoskeletal than gynecologic; however, the 
hysterectomy had cured the menorrhagia.  The examiner 
specifically concluded that the 2000 hysterectomy was not 
related to the in-service episodes of uterine infection in 
1986 and of bacterial vaginosis in 1987.  The examiner 
stated, "The treatment for these conditions in the service 
had no relationship to the hysterectomy which was done for a 
benign tumor of the uterus."  The examiner also noted that 
there was no evidence of chronic infection at the time of the 
hysterectomy so as to support the diagnosis of chronic pelvic 
inflammatory disease as the cause of the Veteran's pelvic 
pain.  

Thus, the service treatment records show treatment for 
several gynecological conditions, including cervicitis and 
bacterial vaginosis in 1987, which were treated and then not 
found at any time thereafter during service.  Pap smears 
first identified a dysplastic abnormality several years after 
service.  And the Veteran was found to have uterine fibroids 
in 2000, many years after service; the recent VA examination, 
conducted in January 2002, has specifically addressed the 
Veteran's medical history and rejected any relationship 
between the Veteran's in-service gynecological medical 
history and her hysterectomy many years after service.

In sum, the weight of the credible evidence demonstrates that 
gynecological disorders (such as uterine fibroids and a total 
abdominal hysterectomy) were neither incurred in or 
aggravated by her active service, including any incident 
therein.  As the preponderance of the evidence is against her 
claim, the "benefit-of-the-doubt" rule is not applicable, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.



C.  Fibrocystic breast disease

The Veteran separated from active service in October 1991.  
She states that a breast lump was found during her active 
service, again in 1993 or 1994, and again thereafter.  She 
specifically indicated that no further evaluation or for this 
lump was conducted during service or until 1996.  Review of 
the service treatment records does not reveal any notation of 
a lump of the breast during service.  

The Board notes that the Veteran's testimony and statements 
are competent to establish that she had readily identifiable 
symptoms such as lump in her breast during his active 
service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  However, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this 
respect, the Board finds that the Veteran's current 
assertions that she had a lump in her breast during service, 
and that she has had that lump ever since, to be outweighed 
by the contemporaneous service treatment records and the 
post-service treatment records, which contain an extensive 
amount of treatment records for gynecological disorders, but 
no indication of an breast lump is indicated until the 
diagnosis was made approximately 5 years after service in 
1996. 

Post-service medical records show that she was seen for a 
small nodule that was discovered in June 1996.  VA records 
indicate that she had undergone an annual physical 
examination at a clinic, where she was informed that she had 
a breast mass.  Ensuing mammography identified indeterminate 
calcifications in the left breast.  Repeat mammography 
identified scattered and clustered microcalcifications 
throughout the central aspect of the left breast without an 
underlying mass.  Repeat mammography in January 1997 was 
unchanged.  On testing in April 1997, it was noted that she 
had a history of a breast mass for the past five years.  
There still were calcium deposits on mammography in March 
2000.  An April 2000 examination was routine and within 
normal limits, except for a fibrocystic breast condition.    

A January 2002 VA examination currently shows a bi-lobar mass 
in the upper outer quadrant of her breast that is consistent 
with a fibroadenoma.  

As noted above, service connection for a disability requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303; .  Degmetich, supra; Cuevas, supra; Rabideau, supra; 
Brammer, supra.

In this case, the service medical records do not refer to any 
chronic breast condition.  Also, the available post-service 
medical evidence does not indicate any diagnosis or finding 
of a breast condition prior to 1996; a breast nodule was 
discovered at that time after abnormal findings on a routine 
annual physical examination.  Thus, the competent available 
medical evidence does not show the presence of the current 
fibrocystic breast disease until several years after 
separation from service.  The Board finds that the service 
treatment records, which show no findings of a breast mass in 
service, and the post-service medical records, which first 
show the presence of a mass in 1996, outweigh the Veteran's 
statements that she had a breast mass in service.  

This condition was not incurred in or aggravated by active 
service.  The service medical records were negative for any 
abnormalities of the breast and the contemporaneous medical 
evidence does not indicate that the current condition is 
related to service.  In sum, the weight of the credible 
evidence demonstrates that fibrocystic breast disease was 
neither incurred in or aggravated by her active service, 
including any incident therein.  As the preponderance of the 
evidence is against her claim, the "benefit-of-the-doubt" 
rule is not applicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Residuals of a Right Ankle Strain

The Veteran's service treatment records show that she 
inverted her right ankle while running in May 1986.  There 
was slight edema on the lateral side of the right ankle.  The 
assessment was a mild strain of the right ankle, and she was 
instructed to wear an Ace wrap and to avoid certain marching 
and running.  On her separation medical history report from 
August 1991, she denied having had any foot trouble; on the 
accompanying physical examination, no abnormalities of the 
right ankle were noted.  

In January 2002 VA Compensation and Pension joints 
examination was conducted.  The examiner noted an in-service 
right ankle inversion sprain that was deemed a mild sprain; 
the examiner also noted the Veteran's complaints of similar 
symptoms in her right ankle at the present time.  However, 
examination revealed only slight tenderness in the lateral 
aspect of the right ankle; range of motion was normal, the 
right ankle joint was stable, and there was no swelling.  X-
rays showed no fracture, significant soft tissue swelling, or 
significant arthritic changes; in sum, the X-ray showed no 
significant abnormality of the right ankle.  The diagnosis 
was status post sprain of the right ankle with no residual.  

As noted above, service connection for a disability requires 
the existence of a "current disability" and a relationship 
or connection between that disability and a disease or injury 
incurred in service.  Absent evidence of a current disease or 
injury, service connection cannot be granted.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303; .  Degmetich, supra; 
Cuevas, supra; Rabideau, supra; Brammer, supra.

As the evidence demonstrates, the Veteran suffered a mild 
right ankle sprain in service, but that condition did not 
persist or become a chronic condition.  Most significantly, 
despite the Veteran's reports of pain in her right ankle and 
assertions that her service-connected left ankle disability 
has affected her right ankle, there is no current evidence of 
any right ankle condition, as evidenced on the 2002 VA 
examination.  Absent evidence of such a current disability, 
let alone competent evidence of a relationship between the 
mild right ankle sprain from service and any current 
disability, the claim must be denied.



ORDER

Service connection for bilateral pes planus is denied.

Service connection for gynecological disorders is denied.

Service connection for fibrocystic breast disease is denied.

Service connection for the residuals of a right ankle sprain 
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


